UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2099


ESAYAS GEBRU LOGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 29, 2010                  Decided:   August 31, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICES OF DAVID GARFIELD, Washington,
D.C., for Petitioner. Tony West, Assistant Attorney General,
Thomas B. Fatouros, Senior Litigation Counsel, Pegah Vakili,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Esayas Gebru Loga, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    affirming      the       Immigration         Judge’s    denial        of    his

applications for relief from removal.

           Loga first challenges the determination that he failed

to establish eligibility for asylum.                    To obtain reversal of a

determination     denying   eligibility           for    relief,    an    alien       “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS   v.    Elias-Zacarias,           502     U.S.    478,     483-84

(1992).    We have reviewed the evidence of record and conclude

that Loga fails to show that the evidence compels a contrary

result.    Having failed to qualify for asylum, Loga cannot meet

the more stringent standard for withholding of removal.                           Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).            Finally, we uphold the finding below

that Loga failed to demonstrate that it is more likely than not

that he would be tortured if removed to Ethiopia.                            8 C.F.R.

§ 1208.16(c)(2) (2010).

           Accordingly,        we    deny       the   petition    for     review.        We

dispense   with    oral     argument        because       the     facts     and       legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3